                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

ROBERT REIFSCHNEIDER,

                       Plaintiff,

       v.                                                      Case No. 18-C-146

DR. THOMAS GROSSMAN et al.,

                       Defendants.


   ORDER DISMISSING CLAIM AGAINST DR. GROSSMAN AND LIFTING STAY


       On January 29, 2018, Plaintiff Robert Reifschneider, who is incarcerated at Wisconsin

Secure Program Facility and representing himself, filed a complaint alleging federal and state-law

claims against Dr. Thomas Grossman and several Department of Corrections employees. On May

4, 2018, the court screened the complaint and, with respect to Dr. Grossman, allowed Reifschneider

to proceed only on a state-law medical malpractice claim. On September 24, 2018, the court

granted Dr. Grossman’s motion to compel Reifschneider to comply with the mediation requirements

of Chapter 655 of the Wisconsin Statutes and to stay the case. The court stayed the case and

directed Reifschneider to file a mediation request under Ch. 655 by October 9, 2018 and to promptly

file proof of the filing to the court and to opposing counsel. Reifschneider was informed that failure

to timely file the mediation request would result in dismissal of his claim against Dr. Grossman.

To date, Reifschneider has not filed proof of his filing of a mediation request, so his malpractice

claim against Dr. Grossman will be dismissed.

       IT IS THEREFORE ORDERED that Reifschneider’s malpractice claim against Dr.

Grossman is DISMISSED. Because this claim was the only remaining claim against Dr. Grossman,

Dr. Grossman is dismissed as a defendant in this action.
       IT IS FURTHER ORDERED that the stay on this case is lifted.

       IT IS FURTHER ORDERED that the discovery and dispositive motion deadlines in the

court’s previous scheduling order (ECF No. 22) are amended. All discovery shall be completed on

or before April 24, 2019. Dispositive motions shall be filed no later than May 24, 2019.

       Dated this 24th day of October, 2018.

                                                    s/William C. Griesbach
                                                    William C. Griesbach, Chief Judge
                                                    United States District Court




                                               2
